NO. 07-11-0133-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                FEBRUARY 22, 2012
                             _______________________

                              JUDITH M. HENDERSON,

                                                              Appellant

                                           v.

                              TIMOTHY WAYNE SPANN
                                 & AMANDA SPANN,
                                                              Appellees
                             _______________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2009-549,365; HONORABLE LESLIE HATCH, JUDGE
                           _______________________

                        Concurring and Dissenting Opinion
                           _______________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      I join in that portion of the majority's opinion concluding that error occurred. I

dissent from that portion finding the error harmful. What the Spanns ultimately received

as past medical expenses, once the trial court performed its post-judgment reduction,

was no more than the award that Henderson contended they were limited to. This

result leads me to wonder how the error could potentially affect the outcome, when
nothing of record suggests that the outcome would have differed had the trial court done

what Henderson wanted.

      Finally, the situation reminds me of the old adage about being careful for what

you ask for because you just might get it. By winning a new trial, Henderson can take

heart in knowing that the law pronounced in Haygood was upheld. She got what she

asked for. But in winning, Henderson also has afforded the Spanns the chance to

receive from a second jury an overall recovery greater than that awarded by the first.



                                                Brian Quinn
                                                Chief Justice




                                            2